EXHIBIT 10.2

 

FEDERAL DEPOSIT INSURANCE CORPORATION

 

WASHINGTON, D.C.

 

 

)

 

In the Matter of

)

 

 

)

ORDER TO

ATLANTIC SOUTHERN BANK

)

CEASE AND DESIST

MACON, GEORGIA

)

 

 

)

FDIC-09-225b

(Insured State Nonmember Bank)

)

 

 

)

 

 

Atlantic Southern Bank, Macon, Georgia (“Bank”), having been advised of its
right to a NOTICE OF CHARGES AND OF HEARING detailing the unsafe or unsound
banking practices and violations of law and/or regulations alleged to have been
committed by the Bank and of its right to a hearing on the alleged charges under
section 8(b)(1) of the Federal Deposit Insurance Act (“Act”), 12 U.S.C. §
1818(b)(1), and having waived those rights, entered into a STIPULATION AND
CONSENT TO THE ISSUANCE OF AN ORDER TO CEASE AND DESIST (“CONSENT AGREEMENT”)
with a representative for the Legal Division of the Federal Deposit Insurance
Corporation (“FDIC”) and the Commissioner (the “Commissioner”) for the State of
Georgia, Department of Banking and Finance (the “Department”), dated
September 8, 2009 whereby solely for the purpose of this proceeding and without
admitting or denying the alleged charges of unsafe or unsound banking practices
and violations of law and/or regulations, the Bank consented to the issuance of
an ORDER TO CEASE AND DESIST (“ORDER”) by the FDIC and the Commissioner.  The
Commissioner may issue an order

 

--------------------------------------------------------------------------------


 

to cease and desist pursuant to section 7-1-91 of the Official Code of Georgia
Annotated, GA Code Ann. Section 7-1-91 (1985).

 

The FDIC and the Commissioner considered the matter and determined that they
have reason to believe that the Bank has engaged in unsafe or unsound banking
practices and has committed violations of law and/or regulations.  The FDIC and
the Commissioner, therefore, accepted the CONSENT AGREEMENT and issued the
following:

 

ORDER TO CEASE AND DESIST

 

IT IS HEREBY ORDERED, that the Bank, its institution-affiliated parties, as that
term is defined in section 3(u) of the Act, 12 U.S.C. § 1813(u), and its
successors and assigns cease and desist from the following unsafe and unsound
banking practices and violations of law and/or regulation:

 

a)                                      operating with a board of directors
(“Board”) that has failed to provide adequate supervision over and direction to
the management of the Bank;

 

b)                                     operating with management whose policies
and practices are detrimental to the Bank and jeopardize the safety of its
deposits;

 

c)                                      operating with inadequate equity capital
in relation to the volume and quality of assets held by the Bank;

 

d)                                     operating with a large volume of poor
quality loans;

 

e)                                      following hazardous lending and lax
collection policies and practices;

 

f)                                        operating in such a manner as to
produce operating losses;

 

g)                                     operating with provisions for liquidity
and funds management that need to be enhanced; and

 

2

--------------------------------------------------------------------------------


 

h)                                     operating in violation of laws and/or
regulations, and in contravention of statements of policy as more fully
described on pages 10 through 14 of the Report of Examination of the Bank dated
February 17, 2009 (“Report”).

 

IT IS FURTHER ORDERED, that the Bank, its institution-affiliated parties, and
its successors and assigns, take affirmative action as follows:

 

BOARD OF DIRECTORS

 

1.                                       Beginning with the effective date of
this ORDER, the Board shall increase its participation in the affairs of the
Bank, assuming full responsibility for the approval of sound policies and
objectives and for the supervision of all of the Bank’s activities, consistent
with the role and expertise commonly expected for directors of banks of
comparable size.  This participation shall include meetings to be held no less
frequently than monthly at which, at a minimum, the following areas shall be
reviewed and approved: reports of income and expenses; new, overdue, renewal,
insider, charged-off, and recovered loans; investment activity; operating
policies; and individual committee actions.  Board minutes shall document these
reviews and approvals, including the names of any dissenting directors.

 

COMPLIANCE WITH ORDER

 

2.                                       Within 30 days from the effective date
of this ORDER, the Board shall establish a Board committee (“Directors’
Committee”), consisting of at least four members, to oversee the Bank’s
compliance with the ORDER.  Three of the members of the Directors’ Committee
shall not be officers of the Bank.  The Directors’ Committee shall receive from
Bank management monthly reports detailing the Bank’s actions with respect to
compliance with the ORDER.  The Directors’ Committee shall present a report

 

3

--------------------------------------------------------------------------------


 

detailing the Bank’s adherence to the ORDER to the Board at each regularly
scheduled Board meeting.  Such report shall be recorded in the appropriate
minutes of the Board’s meeting and shall be retained in the Bank’s records. 
Establishment of this committee does not in any way diminish the responsibility
of the entire Board to ensure compliance with the provisions of this ORDER.

 

MANAGEMENT

 

3.                                       (a)                                 
Within 60 days from the effective date of this ORDER, the Bank shall have and
retain qualified management.  Each member of management shall have
qualifications and experience commensurate with his or her duties and
responsibilities at the Bank.  Management shall include a chief executive
officer, senior lending officer, and chief financial officer.  All three
management officials shall have an appropriate level of experience and expertise
that is needed to perform his or her duties.  Each member of management shall be
provided appropriate written authority from the Bank’s Board to implement the
provisions of this ORDER.

 

(b)                                 The qualifications of management shall be
assessed on its ability to:

 

(i)                                     Comply with the requirements of this
ORDER;

 

(ii)                                  Operate the Bank in a safe and sound
manner;

 

(iii)                               Comply with applicable laws and regulations;
and

 

(iv)                              Restore all aspects of the Bank to a safe and
sound condition, including asset quality, earnings, capital adequacy, earnings,
management effectiveness, risk management, liquidity, and sensitivity to market
risk.

 

4

--------------------------------------------------------------------------------


 

(c)                                  During the life of this ORDER, the Bank
shall notify the Regional Director of the FDIC’s Atlanta Regional Office
(“Regional Director”) and the Commissioner (collectively, “Supervisory
Authorities”) in writing when it proposes to add any individual to the Bank’s
Board or employ any individual as a senior executive officer, as that term is
defined in section 303.102 of the FDIC’s Rules and Regulations, 12 C.F.R. §
303.102.  The notification should include a description of the background and
experience of the individual or individuals to be added or employed and must be
received at least 30 days before such addition or employment is intended to
become effective.  If the Regional Director issues a notice of disapproval
pursuant to section 32 of the Act, 12 U.S.C. § 1831i, with respect to any
proposed individual, then such individual may not be added or employed by the
Bank.

 

CAPITAL

 

4.                                       (a)                                 
Within 90 days from the effective date of this ORDER, the Bank shall have Tier 1
Capital in such an amount as to equal or exceed 8 percent of the Bank’s total
assets and total risk-based capital in such an amount as to equal or exceed 10
percent of the Bank’s total risk-weighted assets, and, thereafter, the Bank
shall maintain Tier 1 Capital and total risk based capital ratios equal to or
exceeding 8 percent and 10 percent, respectively, during the life of this ORDER.

 

(b)                                 The level of Tier 1 Capital and total
risk-based capital to be maintained during the life of this ORDER pursuant to
this paragraph shall be in addition to a fully funded allowance for loan and
lease losses (“ALLL”), the adequacy of which shall be satisfactory to the
Supervisory Authorities as determined at subsequent examinations and/or
visitations.

 

5

--------------------------------------------------------------------------------


 

(c)                                  Any increase in Tier 1 Capital and total
risk-based capital necessary to meet the requirements of this paragraph of the
ORDER may be accomplished by the following:

 

(i)                                     Sale of common stock;

 

(ii)                                  Sale of noncumulative perpetual preferred
stock;

 

(iii)                               Direct contribution of cash by the Board,
shareholders, and/or     parent holding company;

 

(iv)                              Any other means acceptable to the Supervisory
Authorities; or

 

(v)                                 Any combination of the above means.

 

(d)                                 Any increase in Tier 1 Capital necessary to
meet the requirements of Paragraph 4 of this ORDER may not be accomplished
through a deduction from the Bank’s ALLL.

 

(e)                                  For the purposes of this ORDER, the terms
“Tier 1 Capital,” “total risk-based capital,”  “total assets,” and “total
risk-weighted assets” shall have the meanings ascribed to them in Part 325 of
the FDIC’s Rules and Regulations, 12 C.F.R. Part 325.

 

DIVIDENDS

 

5.                                       While this ORDER is in effect, the Bank
shall not declare or pay any cash dividends without the prior written approval
of the Supervisory Authorities.

 

LIQUIDITY AND FUNDS MANAGEMENT

 

6.                                       (a)                                 
Within 60 days from the effective date of this ORDER, the Bank shall review,
revise as necessary, and implement a written plan addressing liquidity,
contingent funding, interest rate risk, and asset liability management, which
plan shall include, at a

 

6

--------------------------------------------------------------------------------


 

minimum, revisions to address all items of criticism enumerated on pages 3 — 4
of the Report.

 

(b)                                 The plan shall incorporate the guidance
contained in Financial Bank Letter (FIL) 84-2008, dated August 26, 2008,
entitled Liquidity Risk Management.  The plan shall provide restrictions on the
use of brokered and internet deposits consistent with safe and sound banking
practices.

 

(c)                                  The plan shall also establish a strategy
to:

 

(i)                                     Identify, measure, and control the
nature and amount of interest rate risk the Bank takes;

 

(ii)                                  Provide a periodic calculation of interest
rate exposure at various time horizons;

 

(iii)                               Specify risk limits and target ratios; and

 

(iv)                              Define lines of responsibility and authority
for managing risk.

 

(d)                                 A copy of the plan shall be submitted to the
Supervisory Authorities upon its completion for review and comment.  Within 30
days from the receipt of any comments from the Supervisory Authorities, the Bank
shall incorporate those recommended changes.  Thereafter, the Bank shall
implement and follow the plan, and implementation shall be in a form and manner
acceptable to the Supervisory Authorities as determined at subsequent
examinations and/or visitations.

 

BROKERED DEPOSITS

 

7.                                       (a)                                 
Upon the effective date of this ORDER, and so long as this ORDER is in effect,
the Bank shall not accept, renew, or rollover brokered deposits without
obtaining a brokered deposit waiver approved by the FDIC pursuant to Section 29
of the Act, 12

 

7

--------------------------------------------------------------------------------


 

U.S.C. § 1831f.  Within 10 days of the effective date of this ORDER, the Bank
shall submit a written plan for eliminating its reliance on brokered deposits to
the Supervisory Authorities for review and comment.  The plan shall detail the
current composition of brokered deposits by maturity and explain the means by
which such deposits will be paid.  Within 30 days of receipt of all such
comments from the Supervisory Authorities, and after consideration of all such
comments, the Bank shall approve the revised plan, which approval shall be
recorded in the minutes of the Board meeting.  Thereafter, the Bank shall
implement and fully comply with the plan.  For purposes of this ORDER, brokered
deposits are defined in section 337.6(a)(2) of the FDIC’s Rules and Regulations,
12 C.F.R. §337.6(a)(2), to include any deposits funded by third-party agents or
nominees for depositors, including deposits managed by a trustee or custodian
when each individual beneficial interest is entitled to or asserts a right to
federal deposit insurance.

 

(b)                                 The Bank shall provide a written progress
report to the Supervisory Authorities detailing the level, source, and use of
brokered deposits with specific reference to progress under the Bank’s plan
together with the progress report required by paragraph 16.

 

(c)                                  The Bank shall comply with the restrictions
on the effective yields on deposits described in 12 C.F.R. § 337.6(b)(4).

 

CHARGE-OFF AND REDUCTION OF CLASSIFIED ITEMS

 

8.                                       (a)                                 
Within 30 days from the effective date of this ORDER, the Bank shall eliminate
from its books, by charge-off or collection, all assets or portions of assets
classified “Loss” and 50 percent of all assets or portions of assets classified
“Doubtful” in the Report that have not been previously collected or charged-off
unless otherwise

 

8

--------------------------------------------------------------------------------


 

approved in writing by the Supervisory Authorities.  Elimination or reduction of
assets through proceeds of other loans made by the Bank is not considered
collection for purposes of this provision.

 

(b)                                 Within 30 days from the effective date of
the ORDER, the Bank shall establish a reserve for contingent liabilities and
charge all contingent liabilities classified “Loss” in the Report to the
reserve.  Thereafter, the Bank shall maintain an adequate reserve for contingent
liabilities as an “other liability” on the Bank’s balance sheet.

 

(c)                                  The aggregate balance of assets classified
“Substandard” in the Report in accordance with the following schedule.  For
purposes of this paragraph, “number of days” means number of days from the
effective date of this ORDER.

 

(i)                                   Within 180 days from the effective date of
this ORDER, the Bank shall have reduced the assets classified Substandard in the
Report by 20%;

 

(ii)                                Within 360 days from the effective date of
this ORDER, the Bank shall have reduced the assets classified Substandard in the
Report by 40%;

 

(iii)                             Within 540 days from the effective date of
this ORDER, the Bank shall have reduced the assets classified Substandard in the
Report by 60; and.

 

(iv)                            Within 720 days from the effective date of this
ORDER, the Bank shall have reduced the assets classified Substandard in the
Report by 75%.

 

9

--------------------------------------------------------------------------------


 

(d)                                 Elimination or reduction of assets through
proceeds of other loans made by the Bank to the same borrower is not considered
collection for purposes of this provision.

 

NO ADDITIONAL CREDIT

 

9.                                       (a)                                 
Beginning with the effective date of this ORDER, the Bank shall not extend,
directly or indirectly, any additional credit to, or for the benefit of, any
borrower who has a loan or other extension of credit from the Bank that has been
charged off or classified, in whole or in part, “Loss” or “Doubtful” and is
uncollected.  The requirements of this paragraph shall not prohibit the Bank
from renewing (after collection in cash of interest due from the borrower) any
credit already extended to any borrower.

 

(b)                                 Additionally, during the life of this ORDER,
the Bank shall not extend, directly or indirectly, any additional credit to, or
for the benefit of, any borrower who has a loan or other extension of credit
from the Bank that has been classified, in whole or part, “Substandard” and is
uncollected.  The requirements of this paragraph shall not prohibit the Bank
from renewing (after collection in cash of interest due from the borrower) any
credit already extended to any borrower.

 

(c)                                  Subparagraph 10(b) shall not apply if the
Bank’s failure to extend further credit to a particular borrower would be
detrimental to the best interests of the Bank.  Prior to the extending of any
additional credit pursuant to this paragraph, either in the form of a renewal,
extension, or further advance of funds, such additional credit shall be approved
by a majority of the Board, or a designated committee thereof, who shall
certify, in writing:

 

10

--------------------------------------------------------------------------------


 

(i)            Why the failure of the Bank to extend such credit would be
detrimental to the best interests of the Bank;

 

(ii)           That the Bank’s position would be improved thereby; including an
explanatory statement of how the Bank’s position would be improved; and

 

(iii)          An appropriate workout plan has been developed and will be
implemented in conjunction with the additional credit to be extended.

 

The signed certification shall be made a part of the minutes of the Board or
designated committee, and a copy of the signed certification shall be retained
in the borrower’s credit file.

 

LENDING AND COLLECTION POLICIES

 

10.           (a)           Within 90 days from the effective date of this
ORDER, the Bank shall review, revise as necessary, and implement its written
lending, underwriting, and collection policy to provide effective guidance and
control over the Bank’s lending function, which policy shall include, at a
minimum, revisions to address criticisms and recommendations enumerated on
page 3 of the Report pertaining to the administration of acquisition,
development and construction (“ADC”) loans as well as commercial real estate
lending and specific guidelines for placing loans on a nonaccrual basis.  In
addition, the Bank shall obtain adequate and current documentation for all loans
in the Bank’s loan portfolio.  The policy shall include provisions which require
complete loan documentation, realistic repayment terms, and current credit
information adequate to support the outstanding indebtedness of the borrower. 
Such documentation shall include

 

11

--------------------------------------------------------------------------------


 

current financial information, profit and loss statements, or copies of tax
returns and cash flow projections.  Such policy and its implementation shall be
in a form and manner acceptable to the Supervisory Authorities as determined at
subsequent examinations and/or visitations.

 

(b)           Within 30 days from the effective date of this ORDER, the Board
shall adopt and implement a policy limiting the use of loan interest reserves. 
Such policy shall confine the use of interest reserves to properly underwritten
ADC loans where development or building plans have specific timetables that
commence within a reasonable time of the loan’s approval and that include
realistic completion dates.  Interest reserves shall be used only for payment of
interest on ADC loans for projects that are progressing according to their
timetables.  Interest reserves may be supplemented only with the prior written
approval of the Board or a committee thereof, so long as the approval documents
a prudent reason for the supplement.

 

CONCENTRATIONS OF CREDIT

 

11.           Within 60 days from the effective date of this ORDER, the Bank
shall perform a risk segmentation analysis with respect to the Concentrations of
Credit listed on the Concentrations pages of the Report and any other
concentration deemed important by the Bank.  Concentrations should be identified
by product type, geographic distribution, underlying collateral, or other asset
groups which are considered economically related and in the aggregate represent
a large portion of the Bank’s Tier 1 Capital.  A copy of this analysis shall be
provided to the Supervisory Authorities and the Board agrees to develop a plan
to reduce any segment of the portfolio which the Supervisory Authorities deem to
be an undue concentration of credit in relation to the Bank’s Tier 1 Capital. 
The plan and

 

12

--------------------------------------------------------------------------------


 

its implementation shall be in a form and manner acceptable to the Supervisory
Authorities as determined at subsequent examinations and/or visitations.

 

PLAN FOR EXPENSES AND PROFITABILITY

 

12.           (a)           Within 60 days from the effective date of this
ORDER, the Bank shall formulate and fully implement a written plan and a
comprehensive budget for all categories of income and expense.  The plan and
budget required by this paragraph shall include formal goals and strategies,
consistent with sound banking practices and taking into account the Bank’s other
written policies, to improve the Bank’s net interest margin, increase interest
income, reduce discretionary expenses, control overhead, and improve and sustain
earnings of the Bank.  The plan shall include a projected balance sheet and a
description of the operating assumptions that form the basis for and adequately
support major projected income and expense components.  Thereafter, the Bank
shall formulate such a plan and budget by November 30 of each subsequent year. 
The plan and budget required by Subparagraph 12(a) of this ORDER shall be
acceptable to the Supervisory Authorities as determined at subsequent
examinations and/or visitations.

 

(b)           Following the end of each calendar quarter, the Board shall
evaluate the Bank’s actual performance in relation to the plan and budget
required by Subparagraph 12(a) of this ORDER and shall record the results of the
evaluation, and any actions taken by the Bank, in the minutes of the Board
meeting at which such evaluation is undertaken.

 

VIOLATIONS OF LAW AND

CONTRAVENTIONS OF STATEMENTS OF POLICY

 

13.             Within 60 days from the effective date of this ORDER, the Bank
shall eliminate and/or correct all violations of law and/or regulation and
contraventions of statements of policy, which are more fully set out on pages 10
through 14 of the Report.  In addition,

 

13

--------------------------------------------------------------------------------


 

the Bank shall take all necessary steps to ensure future compliance with all
applicable laws, regulations, statements of policy, and regulatory guidance.

 

SPECIAL MENTION

 

14.           Within 60 days from the effective date of this ORDER, the Bank
shall develop a plan to correct all deficiencies in the assets listed for
“Special Mention”.  The Bank shall immediately submit the plan to the
Supervisory Authorities for review and comment.  Within 30 days from receipt of
any comment from the Supervisory Authorities, and after due consideration of any
recommended changes, the Bank shall approve the plan, which approval shall be
recorded in the minutes of the Board meeting.  Thereafter, the Bank shall
implement and fully comply with the plan.

 

DISCLOSURE

 

15.           Following the effective date of this ORDER, the Bank shall send to
its shareholders or otherwise furnish a description of this ORDER in conjunction
with the Bank’s next shareholder communication and also in conjunction with its
notice or proxy statement preceding the Bank’s next shareholder meeting.  The
description shall fully describe the ORDER in all material respects.  The
description and any accompanying communication, statement, or notice shall be
sent to the FDIC, Division of Supervision and Consumer Protection, Accounting
and Securities Disclosure Section, 550 17th Street, N.W., Room F-6066,
Washington, D.C. 20429 and the Commissioner, Georgia Department of Banking and
Finance, 2990 Brandywine Rd., Suite 200, Atlanta, Georgia 30341-5565, at least
fifteen (15) days prior to dissemination to shareholders.  Any changes requested
to be made by the FDIC and Commissioner shall be made prior to dissemination of
the description, communication, notice, or statement.

 

14

--------------------------------------------------------------------------------


 

PROGRESS REPORTS

 

16.           Within 30 days of the end of the first quarter following the
effective date of this ORDER, and within 30 days of the end of each quarter
thereafter, the Bank shall furnish written progress reports to the Supervisory
Authorities detailing the form and manner of any actions taken to secure
compliance with this ORDER and the results thereof.  Such reports shall include
a copy of the Bank’s Report of Condition and the Bank’s Report of Income.  Such
reports may be discontinued when the corrections required by this ORDER have
been accomplished and the Supervisory Authorities have released the Bank in
writing from making further reports.

 

This ORDER shall become effective immediately on the date of its issuance.  The
provisions of this ORDER shall remain effective and enforceable except to the
extent that, and until such time as, any provisions of this ORDER shall have
been modified, terminated, suspended, or set aside by the FDIC.

 

Pursuant to delegated authority.

 

Dated at Atlanta, Georgia, this 11th day of September, 2009.

 

 

 

/s/ Doreen R. Eberley

 

Doreen R. Eberley

 

Acting Regional Director

 

Division of Supervision and Consumer Protection

 

Atlanta Region


 


FEDERAL DEPOSIT INSURANCE CORPORATION

 

15

--------------------------------------------------------------------------------


 

The Georgia Department of Banking and Finance (“Department”), having duly
approved the foregoing ORDER, and the Bank, through its Board, agree that the
issuance of said ORDER by the FDIC shall be binding as between the Bank and the
Georgia Commissioner of Banking and Finance to the same degree and to the same
legal effect that such ORDER would be binding if the Department had issued a
separate ORDER that included and incorporated all of the provisions of the
foregoing ORDER, pursuant to section 7-1-91 of the Official Code of Georgia
Annotated, GA Code Ann. § 7-1-91 (1985).

 

Dated this 11th of September, 2009.

 

 

 

/s/ Robert M. Braswell

 

Robert M. Braswell

 

Commissioner

 

Department of Banking and Finance


 


STATE OF GEORGIA

 

16

--------------------------------------------------------------------------------